239 N.J. Super. 268 (1989)
571 A.2d 296
MICHAEL MADDEN, JOSEPH LA BARBIERA AND JOHN QUAREGNA AND REGULAR DEMOCRATIC ORGANIZATION OF RIDGEFIELD, A NON-PROFIT NEW JERSEY CORPORATION, PLAINTIFFS-RESPONDENTS,
v.
SANDY HEGADORN, MUNICIPAL CLERK OF THE BOROUGH OF RIDGEFIELD, DEFENDANT-APPELLANT, AND ANTHONY F. SERVIS, GERALD PLANCHER AND MARY CELEDONIO, DEFENDANTS-INTERVENORS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Argued May 23, 1989.
Decided June 7, 1989.
Before Judges ANTELL, DREIER and BROCHIN.
Dennis J. Oury argued the cause for intervenors-appellants Anthony Servis, Gerald Plancher and Mary Celedonio (Oury & Mizdol, attorneys; Dennis J. Oury, on the brief).
Michael L. Scherby filed a brief on behalf of appellant, Sandy Hegadorn (Contant, Contant, Schuber, Scherby & Atkins, attorneys; Michael L. Scherby on the brief).
Stephen F. Pellino argued the cause for respondents (Basile, Birchwale & Pellino, attorneys; Stephen F. Pellino, on the brief).
PER CURIAM.
The judgment of the trial court is affirmed substantially for the reasons stated in the opinion of the trial court.